

116 SRES 417 IS: Commemorating the 81st anniversary of Kristallnacht, or the Night of Broken Glass.
U.S. Senate
2019-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 417IN THE SENATE OF THE UNITED STATESNovember 12, 2019Mr. Murphy submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONCommemorating the 81st anniversary of Kristallnacht, or the Night of Broken Glass.
	
 Whereas November 9, 2019, through November 10, 2019, marks the 81st anniversary of Kristallnacht, or the Night of Broken Glass;
 Whereas Kristallnacht began as a pogrom authorized by Nazi party officials and was carried out by members of the Sturmabteilungen (commonly known as the SA), the Schutzstaffel (commonly known as the SS), and the Hitler Youth;
 Whereas Kristallnacht marked the first large-scale anti-Semitic operation of the Nazi Party and a crucial turning point in Nazi anti-Semitic policy;
 Whereas, during Kristallnacht, synagogues, homes, and businesses in Jewish communities were attacked, resulting in murders and arrests of Jewish people in Germany and in Austrian and Czechoslovakian territories controlled by the Nazis;
 Whereas the events of Kristallnacht resulted in the burning and destruction of 267 synagogues, the looting of thousands of businesses and homes, the desecration of Jewish cemeteries, the murder of 91 Jews, and the arrest and deportation of 30,000 Jewish men to concentration camps;
 Whereas the shards of broken glass from the windows of synagogues, Jewish homes, and Jewish-owned businesses ransacked during the violence that littered the streets gave the pogrom the name of Kristallnacht, commonly translated as the Night of Broken Glass;
 Whereas Kristallnacht— (1)proved to be a crucial turning point in the Holocaust, marking a shift from a policy of removing Jews from Germany and German-occupied lands to murdering millions of people; and
 (2)was a tragic precursor to the Second World War; Whereas, despite numerous global efforts to eradicate hate, manifestations of anti-Semitism and other forms of intolerance continue to harm societies on a global scale; and
 Whereas, in 2018— (1)anti-Semitic acts in France increased by more than 70 percent compared to the previous year, according to data from the Government of France; and
 (2)anti-Semitic crimes in Germany, which include hate speech, increased by 20 percent, according to data from the Government of Germany;
 Whereas, because hate crimes in the European Union are generally under reported, the real figures on anti-Semitism in France, Germany, and other states in the European Union are likely much higher;
 Whereas, while the United States has made progress towards addressing anti-Semitism, recent events demonstrate that much work remains;
 Whereas, in 2017, the Anti-Defamation League recorded 1,986 anti-Semitic incidents across the United States, including physical assaults, vandalism, and attacks on Jewish institutions, which represents a 57-percent increase compared to anti-Semitic incidents recorded in 2016;
 Whereas recent anti-Semitic acts in the United States include— (1)the shooting at the Tree of Life Synagogue in Pittsburgh, Pennsylvania, in October, 2018; and
 (2)the shooting at the Chabad of Poway Synagogue in Poway, California, in April, 2019; Whereas, according to the Anti-Defamation League, since the Tree of Life Shooting occurred, at least 13 White supremacists have been arrested for their alleged roles in terrorist plots, attacks, or threats against the Jewish community in the United States; and
 Whereas Kristallnacht teaches mankind how hate can proliferate and erode societies and serves as a reminder that the United States must advance global efforts to ensure that barbarism and mass murder never occur again: Now, therefore, be it
	
 That the Senate— (1)recognizes the 81st anniversary of Kristallnacht;
 (2)pays tribute to the more than 6,000,000 Jewish people killed during the Holocaust and the families affected by the tragedy;
 (3)continues to support United States efforts to address the horrible legacy of the Holocaust and combat manifestations of anti-Semitism domestically and globally; and
 (4)will continue to raise awareness and act to eradicate the continuing scourge of anti-Semitism at home and abroad, including through work with international partners, such as—
 (A)the Organization for Security and Co-operation in Europe (referred to in this resolving clause as the OSCE);
 (B)the Tolerance and Non-Discrimination Unit of the OSCE; and (C)the Personal Representative on Combating Anti-Semitism of the OSCE.